Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “a hypo-immunogenic ‘cold’ tumor” is indefinite for the following two reasons: (1) It’s unclear why “cold” is in quotation marks; and (2) “Cold” is a relative term.   The term “cold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s unclear what temperatures or other factors render a hypo-immunogenic tumor cold verses not cold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1, 4-6, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150065858 to Chen (IDS filed 11/2/2021) in view of Fan (Vaccines, 2015; IDS filed 11/2/2021).   Chen teaches a composition (Para. (0004]) comprising: a nano-satellite complex (compositions comprising core-satellite nanocomposites, Para. (0004)), wherein said nano-satellite complex comprises: a) a core nanoparticle complex comprising a biocompatible coating surrounding a nanoparticle core; and b) at least one satellite particle attached to, or absorbed to, said biocompatible coating (said core-satellite nanocomposite comprising: i.e a core nanoparticle complex comprising a biocompatible coating surrounding a nanoparticle core, and ii. at least one satellite component attached to, or absorbed to, the biocompatible coating, Para. (0004]).
 Chen fails to teach c) an antigenic component conjugated to, or absorbed to, said at least one satellite particle component, wherein said antigenic component comprises an antigenic peptide.
Fan is in the field of multi-functional nanomaterials having key advantages for cancer immunotherapy (Pg. 663, Para. 2), and teaches wherein an antigenic component is conjugated to, or absorbed to at least one particle component, wherein said antigenic component comprises an antigenic peptide (surfaces of nanomaterials can be engineered to display antigens and co-stimulatory ligands, to serve as artificial APC, Pg. 663, Para. 2; charge-mediated {viz. electrostatic} entrapment was exploited to co-load an anionic TLR3 agonist poly l:C and cationic antigen peptides onto gold nanoparticles, leading to elicitation of robust antigen-specific CDS+ T cells when tested with a model antigen in vivo, Pg. 669, Para. 3). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Chen to further comprise the conjugated antigenic peptide component of Fan. The motivation would have been to modify said nano-satellite composition to further comprise antigenic peptide vaccine components (nanoparticles carrying both tumor antigens and adjuvants can stably co-deliver vaccine components, Pg. 663, Para. 2).  Regarding claim 4, modified Chen teaches the .


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150065858 to Chen (IDS filed 11/2/2021) in view of Fan (Vaccines, 2015; IDS filed 11/2/2021) in further view of Hanson (J. Clin. Invest., 2015; IDS filed 11/2/2021).  The relevant portions of Chen and Fan are given above. 
Chen and Hanson fail to teach a type I interferon agonist agent.
Hanson is in the field of nanoparticle vehicles, such as polymer polymers, that can promote adjuvant transport through lymphatics to draining lymph nodes (Pg. 2533, Col. 1, Para. 2), and teaches a type I interferon agonist agent (type I IFNs are signature downstream products of STING activation by CDNs in host cells, and NP-cdGMP led to direct induction of type I IFN and downstream target gene expression in the dLNs, Pg. 2541, Col. 2, Para. 1). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of Chen to further comprise the type I interferon agonist agent of Hanson. The motivation would have been to modify said nano-satellite composition to further comprise a type I interferon agonist agent comprising an immunotherapeutic adjuvant (NP-cdGMP is a potent immunotherapeutic adjuvant, and cdGMP has been reported to have antitumor activity in murine cancer models, likely due to the ability of type I IFN to enhance CD8+ T cell responses during cross-priming, Pg. 2544, Col. 1, Para. 1).  Regarding claim 3, modified Chen teaches the composition of claim 2, but Chen fails to  teach wherein said type I interferon agonist agent is electrostatically attracted to, or absorbed to, i) said antigenic component, ii) said at least one satellite particle, and/or iii) said core nanoparticle complex.  However, Hanson is in the field of nanoparticle vehicles, such as polymer 
 Regarding claim 13, modified Chen teaches the method of claim 10, but Chen fails to teach wherein said nano-satellite complex further comprises a type I interferon agonist agent.  However, Hanson is in the field of nanoparticle vehicles, such as polymer polymers, that can promote adjuvant transport through lymphatics to draining lymph nodes (Pg. 2533, Col. 1, Para. 2), and teaches a type I interferon agonist agent (type I IFNs are signature downstream products of STING activation by CDNs in host cells, and NP-cdGMP led to direct induction of type I IFN and downstream target gene expression in the dLNs, Pg. 2541, Col. 2, Para. 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Chen to further comprise the type I interferon agonist agent of Hanson. The motivation would have been to modify the composition of said method in order to obtain a composition comprising a type I interferon agonist agent comprising wherein said nano-satellite composition further comprises an immunotherapeutic adjuvant (NP-cdGMP is a potent immunotherapeutic adjuvant, and cdGMP has been reported to have antitumor activity in murine cancer models, likely due to the ability of type I IFN to enhance CDS+ T cell responses during cross-priming, Pg. 2544, Col. 1, Para. 1).  Regarding claim 14, modified Chen teaches the method of claim 13, but Chen fails to  teach wherein said type I interferon agonist agent is electrostatically attracted to, or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        



January 12, 2022